DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final office action in response to pre-appeal filed on 10/07/2021.
Status of Claims

Claims 1-4, 7-11, 13-15 and 18-21 are presented for examination. Claims 3-4, 12 and 16-17 have been cancelled previously. Claims 1, 8 and 15 have been amended. Claims 1-4, 7-11, 13-15 and 18-21 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).Claims 1, 8 and 15 are independent. 

Examiner notes
(A). Examiner interpreted “data source” as query services of paragraph 0067 per PGPUB 2017/0286069, “a communication pathway” as URL per paragraph 0005   and “intention” as predefined of user can select from list of predefined intents per paragraph 0004, application generator as “server” per paragraph 0030 which have been recited in claims 1, 8, and 18.
(B). Drawings submitted on 03/29/16 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
 Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D).  Examiner proposed amendment declined by applicant representative.
 	(E).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).



Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 
Response to Arguments
5. 	Applicant's arguments filed 01/12/2021, in particular, pages 1-5, have been fully considered but moot in view of new ground rejection.  Further the examiner proffered a proposal to overcome all rejections associated with the application that is attached herein.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7-9, recites the limitation of “in response to determining that no existing service application is available to handle the natural language query, initiating, using the processor, a service application generator,” The comma “,” indicates only the initiating step is performed respective to the in response to determining.  It appears all the remaining steps should be performed in response to determine that no existing service application is available as all the steps are being performed by the application generator.  There would be no need for invoking the generator if the application existed.
As to claims 2, the claims are dependent on claim 1 but do not cure the indefiniteness of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 second paragraph for the same reasons.



As to claims 4, the claims are dependent on claim 1 but do not cure the indefiniteness of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 second paragraph for the same reasons.

As to claims 7, the claims are dependent on claim 1 but do not cure the indefiniteness of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 second paragraph for the same reasons.

As to claims 21, the claims are dependent on claim 2 and claim 2 depend on claim 1 but do not cure the indefiniteness of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 second paragraph for the same reasons.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7-9, 13-15, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merchan et al. (US 2021/0117881 A1). (GB 2547888 by Merchan herein attached in PDF format).

As to claim 1, Merchan discloses a computer-implemented method for enabling user- generation of a custom service application, the method comprising: 
receiving, with a processor, a natural language query (par. 0112, receiving at a user interface of a computer system a natural language input and an indication of a stakeholder represented in the workflow database by a stakeholder object; parsing the natural language input at a processor so as to identify a verb and a noun in the natural language input. Further, see abstract, para. 0006-0007, 0017, claim 1); 
determining, with the processor, if an existing service application is available to handle the natural language query (par. 0098, At 903, the user submits a data request to the workflow manager by means of the user interface. For example: the user could browse their data, with the user interface being configured to request information from the workflow manager which satisfies [i.e. handle the NLQ]. … the data objects of the stakeholder represented by the user according to the associated data objects defined at the respective stakeholder object [e.g. 602 in stakeholder object 600 of FIG. 6]. The user interface presents the returned data at the user interface. The workflow manager could be configured to return data restricted to the data objects of the stakeholder according to any suitable technique, such as by means of a suitable query into database 203 which holds the data objects [e.g. the query could include a list of the data objects/instances which are identified by the stakeholder object]). Further, see pars. 0113, 0120, 0121, 0126-0127 and claim 1); 
in response to determining that no existing service application is available to handle the natural language query (pars. 0074-0075, At any point in a workflow, the next step is determined by a stakeholder of the system in the sense that any action available to that stakeholder can be performed on the data object instances with which they are associated. Through appropriate definition of the data with which a stakeholder is associated and the actions which can be performed by that stakeholder … The framework provided by the computer system nonetheless ensures that only certain personnel can perform a given action and that such an action must be performed in accordance with the requirements of the process definition defining that action[(e.g. that certain data is provided, that certain checks are performed]. A workflow comprises a sequence of actions. However, the database 203 does not define a workflow as a particular sequence of actions and the process definitions are not linked [i.e. no existing service] so as to define a predefined sequence of actions in the database. For example, the system may not include any data linking actions into a sequence, or otherwise indicating that one action is to be performed before or after another. The workflows enforced by the system emerge from the particular structure of system and the definition of the data objects and stakeholder objects as appropriate to the environment modelled by the system (e.g. a hospital), and in particular the roles in that environment which are represented by the stakeholders), initiating, using the processor, a service application generator (par.0118, a new action is also created for the verb entered by the designer (1005 in FIG. 10). The new action may be created by storing a new process definition 800 at workflow database 203, in accordance with FIG. 8 discussed above. The new action is linked to the new data object such that the action is permitted to run on the data object (1006 in FIG. 10). For example, the specification data 702 of the data object may be defined so as to permit the newly created action to operate on the instances of that data object.  Further, see abstract, pars. 0103, 0119, , 0122, 01250126, claim 1);
determining, using the service application generator, an intent of the natural language query using a natural language service (par. 0119, the user may be able to specify one of a set of generic process definitions, depending on what the action is to perform. For instance, the action may be for performing a process (e.g. a fixed step in a workflow), a form (e.g. a window intended to receive input [i.e. intend] from the user at runtime), or a rule (e.g. code which will be automatically executed on workflow data). A different generic process definition may be provided for each type of action and used to generate the new action on the natural language phrase being entered. Further, see pars. 0013-0014, 0024, 0112, 0119, claims 1, 3, 4); 
receiving, using the service application generator, a user identification of at least one of an entity and a data source (pars. 0068, a user of a computer terminal 206-208 is represented at database 203 as one or more corresponding stakeholders. A user terminal may be configured to authenticate a user (e.g. by requiring credentials from the user [i.e. user identification]) so as to identify a profile stored for the user at the terminal or server. The computer system may be configured to associate each user profile with one or more stakeholder objects (or instances) held at the database [i.e. data source] so as to allow the system to identify which stakeholders a user of a computer terminal represents, and hence the data and actions which may be presented to that user in accordance with the principles described herein. Each user profile may be stored in the database and linked to the one or more stakeholder objects representing the stakeholders associated with the user of that user profile. Further, see pars. 0059-0061); 
receiving, using the service application generator, user input of a data communication path defining a communication pathway (par.0098, At 903, the user submits a data request to the workflow manager by means of the user interface. For example: the user could browse their data, with the user interface being configured to request information from the workflow manager which satisfies the browsing performed by the user; or, the user could perform a search, with the search request entered into the user interface being passed to the workflow manager which performs the search within the data objects associated with the stakeholder represented by the user. The workflow manager satisfies the data requests received from the user interface (904) by returning the requested data from the data objects of the stakeholder represented by the user according to the associated data objects defined at the respective stakeholder object [e.g. 602 in stakeholder object 600 of FIG. 6]. The user interface presents the returned data at the user interface. The workflow manager could be configured to return data restricted to the data objects of the stakeholder according to any suitable technique, such as by means of a suitable query into database 203 which holds the data objects [e.g. the query could include a list of the data objects/instances which are identified by the stakeholder object]. Further, see pars. 0017, 0024, 0054, 0059 and claims 1, 3, 8, 14), the data communication path specifying data related to at least one of the intent and the entity, the data to be obtained from the data source (par. 0059, the tables may link to other data sources external to the database (e.g. data sources holding patient records, or contact details for the customers of a business). The process layer includes a set of process definitions 304 each of which specifies an action that can represent a step of a workflow. The process definitions may link to the tables in the data layer so as to reference the data and stakeholder objects, and vice versa. For example, the data objects may, by virtue of appropriate links from tables 303 to process definitions 304 [i.e. data related to the intent and the entity], identify actions permitted for operation on the data object and the stakeholders permitted to initiate each of those actions. The data and stakeholder objects, and the process definitions are described in more detail below. Other data structures able to define data and stakeholder objects and process definitions for use in the manner described herein may alternatively be used. The terms data layer and process layer may indicate logical groupings of data at a database and need not imply any corresponding structure of the database); and 
generating, using the service application generator, the custom service application based on the at least one of the intent and the entity, and based on the data communication path (par. 0103, at 906, the user interface presents the final set of actions determined by the workflow manager to the user. Steps 903-906 can be repeated as the data accessed by the user changes so as to ensure that the user is always presented with an appropriate set of actions according to the data browsed, searched, selected or otherwise accessed by the user. At 907, the user selects an action presented at the user interface which causes the workflow manager to access the process definition stored for the action at the database and run the action according to the procedural data defining the action. This procedural data could, for example, define one or more of: a form the user is to complete; a set of checks to be performed against data entered by the user; a process to generate a new instance of a data object), wherein the custom service application is operable to output a response to the natural language query using the data related to the at least one of the intent and the entity (par. 0103, At 907, the user selects an action presented at the user interface which causes the workflow manager to access the process definition stored for the action at the database and run the action according to the procedural data defining [i.e. data related to the intent and the entity] the action. This procedural data could, for example, define one or more of: a form the user is to complete; a set of checks to be performed against data entered by the user; a process to generate a new instance of a data object; a process to modify [i.e. custom] a data object. At least some of the procedural data could be run at the user terminal (e.g. this is where a form would be presented to the user for completion). The workflow manager could be configured to initiate an action with data from data objects held at the database according to preconditions present [i.e. output] at the process definition for the action. Further, pars. 0112-0113, 0118).

As to claim 2,  Merchan discloses the computer-implemented method further comprising receiving, using the service application generator, a value path defining a data location of the data source for providing the data to service the natural language query , where the value path comprises code that is used by the custom service application when accessing the data source to obtain the data (par. 0078, the user interface 213 of the terminal by means of which the search is performed is shown in FIG. 4. The clerk enters search parameters (such as the injured person's name or other information fields of the patient record data objects) into the search fields 401 and, in response, the workflow manager 205 returns a list of the data object matches 402. Typically, only some of the information held in each patient record would be displayed at the user interface--for example, just the name and date of birth of each matching patient. Further, see pars. 0054, 0079, 0086, 0088, 0098-0099, 0102, 0114-0124, 0127, claim 14).  

As to claim 7,  Merchan discloses the computer-implemented method further comprising associating the intent with an intent handler that specifies how to process the intent using the entity (pars. 0126-0127, the context screen 1100 may provide a user interface by which a designer can enter a natural language phrase indicating to the system a new workflow step the designer would like to create. Such a user interface may be made available to the designer for an existing group 1101 (e.g. by clicking button 1107) or on creating a new group (e.g. by clicking button 1108 and entering a context condition). The designer may then be presented. the context condition which is to determine when the workflow step is presented to that stakeholder at runtime are implicit from the location at which the designer enters the natural language phrase. This approach makes it straightforward for a designer with little technical understanding to generate the data objects and process definitions required by a workflow manager in order to enforce the desired [i.e. intent] workflow [i.e. process the intent]).

As to claim 8, Merchan discloses a computer-readable storage medium having computer readable instructions stored thereupon that, when executed by a computer, cause the computer to: 
receive a natural language query (par. 0112, receiving at a user interface of a computer system a natural language input and an indication of a stakeholder represented in the workflow database by a stakeholder object; parsing the natural language input at a processor so as to identify a verb and a noun in the natural language input. Further, see abstract, para. 0006-0007, 0017, claim 1); 
determine if an existing service application is available to handle the natural language query (par. 0098, At 903, the user submits a data request to the workflow manager by means of the user interface. For example: the user could browse their data, with the user interface being configured to request information from the workflow manager which satisfies [i.e. handle the NLQ]. … the data objects of the stakeholder represented by the user according to the associated data objects defined at the respective stakeholder object [e.g. 602 in stakeholder object 600 of FIG. 6]. The user interface presents the returned data at the user interface. The workflow manager could be configured to return data restricted to the data objects of the stakeholder according to any suitable technique, such as by means of a suitable query into database 203 which holds the data objects [e.g. the query could include a list of the data objects/instances which are identified by the stakeholder object]). Further, see pars. 0113, 0120, 0121, 0126-0127 and claim 1);  
in response to determining that no existing service application is available to handle the natural language query (pars. 0074-0075, At any point in a workflow, the next step is determined by a stakeholder of the system in the sense that any action available to that stakeholder can be performed on the data object instances with which they are associated. Through appropriate definition of the data with which a stakeholder is associated and the actions which can be performed by that stakeholder … The framework provided by the computer system nonetheless ensures that only certain personnel can perform a given action and that such an action must be performed in accordance with the requirements of the process definition defining that action[(e.g. that certain data is provided, that certain checks are performed]. A workflow comprises a sequence of actions. However, the database 203 does not define a workflow as a particular sequence of actions and the process definitions are not linked [i.e. no existing service] so as to define a predefined sequence of actions in the database. For example, the system may not include any data linking actions into a sequence, or otherwise indicating that one action is to be performed before or after another. The workflows enforced by the system emerge from the particular structure of system and the definition of the data objects and stakeholder objects as appropriate to the environment modelled by the system (e.g. a hospital), and in particular the roles in that environment which are represented by the stakeholders), initiate a user interface for generating a new service application, the user interface having inputs to (par.0118, a new action is also created for the verb entered by the designer (1005 in FIG. 10). The new action may be created by storing a new process definition 800 at workflow database 203, in accordance with FIG. 8 discussed above. The new action is linked to the new data object such that the action is permitted to run on the data object (1006 in FIG. 10). For example, the specification data 702 of the data object may be defined so as to permit the newly created action to operate on the instances of that data object.  Further, see abstract, pars. 0103, 0119-0122, 0125-0126, claim 1): 
receive user indication of an intent and an entity of the natural language query from a data source, receive identification from a user of a data communication path defining a communication pathway (par.0098, At 903, the user submits a data request to the workflow manager by means of the user interface. For example: the user could browse their data, with the user interface being configured to request information from the workflow manager which satisfies the browsing performed by the user; or, the user could perform a search, with the search request entered into the user interface being passed to the workflow manager which performs the search within the data objects associated with the stakeholder represented by the user. The workflow manager satisfies the data requests received from the user interface (904) by returning the requested data from the data objects of the stakeholder represented by the user according to the associated data objects defined at the respective stakeholder object [e.g. 602 in stakeholder object 600 of FIG. 6]. The user interface presents the returned data at the user interface. The workflow manager could be configured to return data restricted to the data objects of the stakeholder according to any suitable technique, such as by means of a suitable query into database 203 which holds the data objects [e.g. the query could include a list of the data objects/instances which are identified by the stakeholder object]. Further, see pars. 0017, 0024, 0054, 0059 and claims 1, 3, 8, 14), the data communication path specifying data related to the intent and the entity (par. 0059, the tables may link to other data sources external to the database (e.g. data sources holding patient records, or contact details for the customers of a business). The process layer includes a set of process definitions 304 each of which specifies an action that can represent a step of a workflow. The process definitions may link to the tables in the data layer so as to reference the data and stakeholder objects, and vice versa. For example, the data objects may, by virtue of appropriate links from tables 303 to process definitions 304 [i.e. data related to the intent and the entity], identify actions permitted for operation on the data object and the stakeholders permitted to initiate each of those actions. The data and stakeholder objects, and the process definitions are described in more detail below. Other data structures able to define data and stakeholder objects and process definitions for use in the manner described herein may alternatively be used. The terms data layer and process layer may indicate logical groupings of data at a database and need not imply any corresponding structure of the database), and insert the entity into the new service application associated with the intent at a location specified within a data structure of the service application (par. 0118, A new action is also created for the verb entered by the designer (1005 in FIG. 10). The new action may be created by storing a new process definition 800 at workflow database 203 [i.e. location], in accordance with FIG. 8 discussed above. The new action is linked to the new data object such that the action is permitted to run on the data object (1006 in FIG. 10). For example, the specification data 702 of the data object may be defined so as to permit the newly created action to operate on the instances of that data object. Further, see pars. 0049, 0065, 00081, 0122, 0125); 
access, using the new service application, the data source to obtain the data related to the intent and the entity via the communication pathway (par. 0103, at 906, the user interface presents the final set of actions determined by the workflow manager to the user. Steps 903-906 can be repeated as the data accessed by the user changes so as to ensure that the user is always presented with an appropriate set of actions according to the data browsed, searched, selected or otherwise accessed by the user. At 907, the user selects an action presented at the user interface which causes the workflow manager to access the process definition stored for the action at the database and run the action according to the procedural data defining the action. This procedural data could, for example, define one or more of: a form the user is to complete; a set of checks to be performed against data entered by the user; a process to generate a new instance of a data object); and
output, from the new service application, a response to the natural language query using the data related to the intent and the entity (par. 0103, At 907, the user selects an action presented at the user interface which causes the workflow manager to access the process definition stored for the action at the database and run the action according to the procedural data defining [i.e. data related to the intent and the entity] the action. This procedural data could, for example, define one or more of: a form the user is to complete; a set of checks to be performed against data entered by the user; a process to generate a new instance of a data object; a process to modify a data object. At least some of the procedural data could be run at the user terminal (e.g. this is where a form would be presented to the user for completion). The workflow manager could be configured to initiate an action with data from data objects held at the database according to preconditions present [i.e. output] at the process definition for the action. Further, pars. 0112-0113).

As to claim 9,  Merchan discloses the computer-readable storage medium wherein the user interface also has inputs for receiving, using the service application generator (par. 0112, receiving at a user interface of a computer system a natural language input and an indication of a stakeholder represented in the workflow database by a stakeholder object; parsing the natural language input at a processor so as to identify a verb and a noun in the natural language input. Further, see abstract, para. 0006-0007, 0017, claim 1), user input of a value path defining a data location of the data source for providing the data to service the natural language query, where the value path identifies a value (par. 0119, The action may be tagged with the verb so as to associate the verb with the action. The new action may be stored based on a predefined [i.e. value path] process definition--for example, a default process definition having predefined characteristics may be available to the workflow designer (e.g. stored in working memory 104 or at another data store). Alternatively, the user may be able to specify one of a set of generic process definitions, depending on what the action is to perform. For instance, the action may be for performing a process (e.g. a fixed step in a workflow), a form (e.g. a window intended to receive input from the user at runtime), or a rule (e.g. code which will be automatically executed on workflow data). A different generic process definition may be provided for each type of action and used to generate the new action on the natural language phrase being entered).

As to claim 13,  Merchan discloses the computer-readable storage medium wherein the intent is derived using a natural language service (par. 0119, the user may be able to specify one of a set of generic process definitions, depending on what the action is to perform. For instance, the action may be for performing a process (e.g. a fixed step in a workflow), a form (e.g. a window intended to receive input [i.e. intend] from the user at runtime), or a rule (e.g. code which will be automatically executed on workflow data). A different generic process definition may be provided for each type of action and used to generate the new action on the natural language phrase being entered. Further, see pars. 0013-0014, 0024, 0112, 0119, claims 1, 3, 4).

As to claim 14,  Merchan discloses the computer-readable storage medium further comprising computer readable instructions to associate the intent with an intent handler that specifies how to process the intent using the entity (pars. 0126-0127, the context screen 1100 may provide a user interface by which a designer can enter a natural language phrase indicating to the system a new workflow step the designer would like to create. Such a user interface may be made available to the designer for an existing group 1101 (e.g. by clicking button 1107) or on creating a new group (e.g. by clicking button 1108 and entering a context condition). The designer may then be presented. the context condition which is to determine when the workflow step is presented to that stakeholder at runtime are implicit from the location at which the designer enters the natural language phrase. This approach makes it straightforward for a designer with little technical understanding to generate the data objects and process definitions required by a workflow manager in order to enforce the desired [i.e. intent] workflow [i.e. process the intent]).

As to claim 15, Merchan discloses a system comprising: 
a processor (par. 0052, a computer system for enforcing a workflow is shown in FIG. 2. In FIG. 2, computer system 200 comprises a computer server 201 having a processor 202, a memory 204 and a database 203. The database could be located at the server as shown in FIG. 2 or at a data store accessible to the server (e.g. over a network or the internet). The processor and memory support a workflow manager 205 which in this example is software arranged to operate on the data held at database 203 so as to allow users of computer terminals 206, 207 and 208 of the system to perform workflow. Further, see abstract, par. 0017, claim 1); and 
a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to (par. 0131, The algorithms and methods described herein could be performed by one or more processors executing code that causes the processor(s) to perform the algorithms/methods. Examples of a computer-readable storage medium include a random-access memory (RAM), read-only memory (ROM), an optical disc, flash memory, hard disk memory, and other memory devices that may use magnetic, optical, and other techniques to store instructions or other data and that can be accessed by a machine): 
receive a natural language query (par. 0112, receiving at a user interface of a computer system a natural language input and an indication of a stakeholder represented in the workflow database by a stakeholder object; parsing the natural language input at a processor so as to identify a verb and a noun in the natural language input. Further, see abstract, para. 0006-0007, 0017, claim 1); 
determine if an existing service application is available to handle the natural language query (par. 0098, At 903, the user submits a data request to the workflow manager by means of the user interface. For example: the user could browse their data, with the user interface being configured to request information from the workflow manager which satisfies [i.e. handle the NLQ]. … the data objects of the stakeholder represented by the user according to the associated data objects defined at the respective stakeholder object [e.g. 602 in stakeholder object 600 of FIG. 6]. The user interface presents the returned data at the user interface. The workflow manager could be configured to return data restricted to the data objects of the stakeholder according to any suitable technique, such as by means of a suitable query into database 203 which holds the data objects [e.g. the query could include a list of the data objects/instances which are identified by the stakeholder object]). Further, see pars. 0113, 0120, 0121, 0126-0127 and claim 1); 
in response to determining that no existing service application is available to handle the natural language query, initiate a user interface for generating a new service application, the user interface having inputs to (pars. 0074-0075, At any point in a workflow, the next step is determined by a stakeholder of the system in the sense that any action available to that stakeholder can be performed on the data object instances with which they are associated. Through appropriate definition of the data with which a stakeholder is associated and the actions which can be performed by that stakeholder … The framework provided by the computer system nonetheless ensures that only certain personnel can perform a given action and that such an action must be performed in accordance with the requirements of the process definition defining that action[(e.g. that certain data is provided, that certain checks are performed]. A workflow comprises a sequence of actions. However, the database 203 does not define a workflow as a particular sequence of actions and the process definitions are not linked [i.e. no existing service] so as to define a predefined sequence of actions in the database. For example, the system may not include any data linking actions into a sequence, or otherwise indicating that one action is to be performed before or after another. The workflows enforced by the system emerge from the particular structure of system and the definition of the data objects and stakeholder objects as appropriate to the environment modelled by the system (e.g. a hospital), and in particular the roles in that environment which are represented by the stakeholders): 
receive user input of an intent and an entity derived from the natural language query using a natural language service, receive user input of a data communication path defining a communication pathway (par.0098, At 903, the user submits a data request to the workflow manager by means of the user interface. For example: the user could browse their data, with the user interface being configured to request information from the workflow manager which satisfies the browsing performed by the user; or, the user could perform a search, with the search request entered into the user interface being passed to the workflow manager which performs the search within the data objects associated with the stakeholder represented by the user. The workflow manager satisfies the data requests received from the user interface (904) by returning the requested data from the data objects of the stakeholder represented by the user according to the associated data objects defined at the respective stakeholder object [e.g. 602 in stakeholder object 600 of FIG. 6]. The user interface presents the returned data at the user interface. The workflow manager could be configured to return data restricted to the data objects of the stakeholder according to any suitable technique, such as by means of a suitable query into database 203 which holds the data objects [e.g. the query could include a list of the data objects/instances which are identified by the stakeholder object]. Further, see pars. 0017, 0024, 0054, 0059 and claims 1, 3, 8, 14), the data communication path specifying data related to the intent and the entity to be obtained from a data source (par. 0059, the tables may link to other data sources external to the database (e.g. data sources holding patient records, or contact details for the customers of a business). The process layer includes a set of process definitions 304 each of which specifies an action that can represent a step of a workflow. The process definitions may link to the tables in the data layer so as to reference the data and stakeholder objects, and vice versa. For example, the data objects may, by virtue of appropriate links from tables 303 to process definitions 304 [i.e. data related to the intent and the entity], identify actions permitted for operation on the data object and the stakeholders permitted to initiate each of those actions. The data and stakeholder objects, and the process definitions are described in more detail below. Other data structures able to define data and stakeholder objects and process definitions for use in the manner described herein may alternatively be used. The terms data layer and process layer may indicate logical groupings of data at a database and need not imply any corresponding structure of the database), and insert the entity into the new service application at a location specified within a data structure of the new service application (par. 0118, A new action is also created for the verb entered by the designer (1005 in FIG. 10). The new action may be created by storing a new process definition 800 at workflow database 203 [i.e. location], in accordance with FIG. 8 discussed above. The new action is linked to the new data object such that the action is permitted to run on the data object (1006 in FIG. 10). For example, the specification data 702 of the data object may be defined so as to permit the newly created action to operate on the instances of that data object. Further, see pars. 0049, 0065, 00081, 0122, 0125); 
access, using the new service application, the data source to obtain the data related to the intent and the entity via the communication pathway(par. 0103, at 906, the user interface presents the final set of actions determined by the workflow manager to the user. Steps 903-906 can be repeated as the data accessed by the user changes so as to ensure that the user is always presented with an appropriate set of actions according to the data browsed, searched, selected or otherwise accessed by the user. At 907, the user selects an action presented at the user interface which causes the workflow manager to access the process definition stored for the action at the database and run the action according to the procedural data defining the action. This procedural data could, for example, define one or more of: a form the user is to complete; a set of checks to be performed against data entered by the user; a process to generate a new instance of a data object); and
output, from the new service application, a response to the natural language query using the data related to the intent and the entity (par. 0103, At 907, the user selects an action presented at the user interface which causes the workflow manager to access the process definition stored for the action at the database and run the action according to the procedural data defining [i.e. data related to the intent and the entity] the action. This procedural data could, for example, define one or more of: a form the user is to complete; a set of checks to be performed against data entered by the user; a process to generate a new instance of a data object; a process to modify a data object. At least some of the procedural data could be run at the user terminal (e.g. this is where a form would be presented to the user for completion). The workflow manager could be configured to initiate an action with data from data objects held at the database according to preconditions present [i.e. output] at the process definition for the action. Further, pars. 0112-0113).

As to claim 18,  Merchan discloses the user interface further having inputs to receive a value path defining a data location of the data source for providing the data to service the natural language query, wherein the value path is populated by a selection of an object (par. 0078, the user interface 213 of the terminal by means of which the search is performed is shown in FIG. 4. The clerk enters search parameters (such as the injured person's name or other information fields of the patient record data objects) into the search fields 401 and, in response, the workflow manager 205 returns a list of the data object matches 402. Typically, only some of the information held in each patient record would be displayed at the user interface--for example, just the name and date of birth of each matching patient. Further, see pars. 0054, 0079, 0086, 0088).

As to claim 20,  Merchan discloses the system further comprising computer-executable instructions to provide an output corresponding to a value associated with the value path in response to receiving the natural language query (par. 0078, the user interface 213 of the terminal by means of which the search is performed is shown in FIG. 4. The clerk enters search parameters (such as the injured person's name or other information fields of the patient record data objects) into the search fields 401 and, in response, the workflow manager 205 returns a list of the data object matches 402. Typically, only some of the information held in each patient record would be displayed at the user interface--for example, just the name and date of birth of each matching patient. Further, see pars. 0054, 0079, 0086, 0088).

As to claim 21,  Merchan discloses the method further comprising presenting a user interface on an electronic display (par, 0054, each of the computer terminals may be configured as shown for terminal 206 so as to include a processor 209, a display 210, an input /output unit 211 and a memory 212. The processor and memory support a user interface 213 with which a user of the terminal can interact with the computer terminal by means of input /output unit 211 (e.g. a keyboard, mouse, touchscreen, microphone etc.). Each terminal could be any kind of computing device, such as a desktop or laptop computer, a tablet or a smartphone), the user interface configured to receive user input defining the intent, entity, and the value path (par. 0059, the tables may link to other data sources external to the database (e.g. data sources holding patient records, or contact details for the customers of a business). The process layer includes a set of process definitions 304 each of which specifies an action that can represent a step of a workflow. The process definitions may link to the tables in the data layer so as to reference the data and stakeholder objects, and vice versa. For example, the data objects may, by virtue of appropriate links from tables 303 to process definitions 304, identify actions permitted for operation on the data object and the stakeholders permitted to initiate each of those actions. The data and stakeholder objects, and the process definitions are described in more detail below. Other data structures able to define data and stakeholder objects and process definitions for use in the manner described herein may alternatively be used. The terms data layer and process layer may indicate logical groupings of data at a database and need not imply any corresponding structure of the database).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being obvious over Merchan et al. (US 2021/0117881 A1) view of NPL by Lim et al (Constructing composite web services from natural language requests).
As to claim 3, Merchan disclose the custom service application when accessing the data source to obtain the data. However, does not explicitly disclose receiving a template input to define a response format to display a result and generating a response to the natural language query based on the template.
However, Lim discloses the computer-implemented method further comprising receiving a template input to define a response format to display a result of servicing the natural language query (Lim at Figs. 13,14, page 7, col. 2, “he services selected [i.e. receive] and the workﬂow template extracted to generate an abstract workﬂow. If more than one template were extracted, the most suitable one that reﬂects a user intention should be determined. … Fig. 13 shows examples of workﬂow templates, which may be generated from an input request with ‘and’ and ‘or’. … the group of Block3 and Block4 is executed. If control constructs are used to connect similar sub-workﬂows, it can be considered that a user wants for sub-workﬂows to be executed in balance … Therefore, in the case where ‘if-then’ and ‘if-then-else’ appear in a nested form, sub-workﬂows of ‘if’ and ‘else’ (or ‘then’ and ‘else’) are compared by considering their semantic and structural balances”), and generating a response to the natural language query based on the template (Lim discloses displaying [i.e. outputting query result of object concept i.e. location, transportation, flight information at Figs. 7-13, 16, page 10, col. 1, “the natural language words attached to the Object ontology were designed to contain thematic keywords. For example, the Car concept includes thematic keywords such as ‘car’, ‘vehicle,’ and ‘sedan.’ However, given a sentence like “rent an Impala,” the proposed method could not recognize that the object requested was a car. This was due to the fact that the natural language representations attached to the ontologies were limited. To resolve this problem, the ontologies should be connected with conventional lexical databases such as WordNet [21]. Second, the proposed method extracted a workﬂow template, which was different from the intention of a test query. Let us illustrate the second erroneous case using the following requests. Fig. 16 shows the workﬂows generated from the above user requests. Request1 is the result [i.e. output] workﬂow for the first time”).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Merchan to include the computer-implemented method further comprising receiving a template input to define a response format to display a result of servicing the natural language query, as disclosed by Lim, for extracting templates by applying basis workflow patterns to control construct. (see page 1, col. 2. ll. 5-8 of Lim).
As to claim 10, Lim discloses the computer-readable storage medium wherein the computer readable instructions further comprise instructions to receive a template input to define (Lim at Figs. 13,14, page 7, col. 2, “he services selected [i.e. receive] and the workﬂow template extracted to generate an abstract workﬂow. If more than one template were extracted, the most suitable one that reﬂects a user intention should be determined. … Fig. 13 shows examples of workﬂow templates, which may be generated from an input request with ‘and’ and ‘or’. … the group of Block3 and Block4 is executed. If control constructs are used to connect similar sub-workﬂows, it can be considered that a user wants for sub-workﬂows to be executed in balance … Therefore, in the case where ‘if-then’ and ‘if-then-else’ appear in a nested form, sub-workﬂows of ‘if’ and ‘else’ (or ‘then’ and ‘else’) are compared by considering their semantic and structural balances”) a response format to display a result of servicing the natural language query by the new service application (Lim discloses displaying [i.e. outputting query result of object concept i.e. location, transportation, flight information at Figs. 7-13, 16, page 10, col. 1, “the natural language words attached to the Object ontology were designed to contain thematic keywords. For example, the Car concept includes thematic keywords such as ‘car’, ‘vehicle,’ and ‘sedan.’ However, given a sentence like “rent an Impala,” the proposed method could not recognize that the object requested was a car. This was due to the fact that the natural language representations attached to the ontologies were limited. To resolve this problem, the ontologies should be connected with conventional lexical databases such as WordNet [21]. Second, the proposed method extracted a workﬂow template, which was different from the intention of a test query. Let us illustrate the second erroneous case using the following requests. Fig. 16 shows the workﬂows generated from the above user requests. Request1 is the result [i.e. output] workﬂow for the first time”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Merchan to include the computer readable instructions further comprise instructions to receive a template input to define a response format to display a result of servicing the 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being obvious over Merchan et al. (US 2021/0117881 A1) in view of Peiris et al. (US 2014/0244661 A1).

As to claim 4, Merchan does not explicitly disclose the computer-implemented method wherein the value path is provided using a JSON format or XML format.

However, Peiris discloses the computer-implemented method wherein the value path is provided using a JSON format or XML format (Peiris at par. 0015, a user 101 at mobile-client system 130 may enter a Uniform Resource Locator ( URL) or other address directing the web browser to a particular server (such as, for example, a server associated with a social-networking system 160, a 3rd-party application server, a web server, an enterprise server, a device-detection system 170, or another suitable system), and the web browser may generate a Hyper Text Transfer Protocol (HTTP) request and communicate the HTTP request to server. …  This disclosure contemplates any suitable webpage files. As an example and not by way of limitation, webpages may render from HTML files, Extensible Hyper Text Markup Language (XHTML) files, or Extensible Markup Language ( XML) files, according to particular needs. Such pages may also execute scripts such as, for example and without limitation, those written in JAVASCRIPT, JAVA, MICROSOFT SILVERLIGHT, combinations of markup language and scripts such as AJAX (Asynchronous JAVASCRIPT and XML).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Merchan to include value path is provided using a JSON format or XML format, as disclosed by Peiris, for the purpose to execute scripts/application without limitation, those written in JAVASCRIPT, JAVA, MICROSOFT SILVERLIGHT, combinations of markup language and scripts such as AJAX (Asynchronous JAVASCRIPT and XML), and the like. Further would provide reference to a webpage encompasses one or more corresponding webpage files (which a browser may use to render the webpage) and vice versa, where appropriate (see par. 0015 of Peiris).

As to claim 11, Peiris discloses disclose the computer-readable storage medium of claim 9, wherein the value path is provided using a JSON format or XML format (Peiris at par. 0015, a user 101 at mobile-client system 130 may enter a Uniform Resource Locator ( URL) or other address directing the web browser to a particular server (such as, for example, a server associated with a social-networking system 160, a 3rd-party application server, a web server, an enterprise server, a device-detection system 170, or another suitable system), and the web browser may generate a Hyper Text Transfer Protocol (HTTP) request and communicate the HTTP request to server. …  This disclosure contemplates any suitable webpage files. As an example and not by way of limitation, webpages may render from HTML files, Extensible Hyper Text Markup Language (XHTML) files, or Extensible Markup Language ( XML) files, according to particular needs. Such pages may also execute scripts such as, for example and without limitation, those written in JAVASCRIPT, JAVA, MICROSOFT SILVERLIGHT, combinations of markup language and scripts such as AJAX (Asynchronous JAVASCRIPT and XML).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Merchan to include value path is provided using a JSON format or XML format, as disclosed by Peiris, for the purpose to execute scripts/application without limitation, those written in JAVASCRIPT, JAVA, MICROSOFT SILVERLIGHT, combinations of markup language and scripts such as AJAX (Asynchronous JAVASCRIPT and XML), and the like. Further would provide reference to a webpage encompasses one or more corresponding webpage files (which a browser may use to render the webpage) and vice versa, where appropriate (see par. 0015 of Peiris).

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Merchan et al. (US 2021/0117881 A1) in view of Kaulgud et al. (US 2016/0062739 A1)
As to claim 19, Merchan does not explicitly disclose the system wherein the new service application uses a RESTful service that returns results in JSON format.
However, Kaulgud discloses the system wherein the new service application uses a RESTful service that returns results in JSON format (Kaulgud at par. 0045, a data structure that accepts a response from the existing application 104, and converts the response to a JSON or XML format for returning to a user. For example, the calling code generator 118 may generate the calling code for each service in the trace repository 146, which may then be used by the JAVA API for Restful Web Service (JAX-RS) APIs to invoke refactored legacy services).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Merchan to include the system wherein the new service application uses a RESTful service that returns results in JSON format, as disclosed by Kaulgud, because such inclusion will generate the calling code for each service in the trace repository which may then be used by the JAVA API for Restful Web Service (See paragraph 0045 of Kaulgud).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/Mohammad Kabir/
Examiner, Art Unit 2199
 /LEWIS A BULLOCK  JR/ Supervisory Patent Examiner, Art Unit 2199